DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed 8/17/2022 have been fully considered but they are not persuasive.
Yeh, for example, discloses that the control means are located on the cartridge or adjacent to the cartridge by the mounting means (via the location of triggers 310a and 310b) so that the user actuable control means are located so as to be operable by hand of the user of the apparatus. 
In response to applicant's argument that does not disclose “that the simultaneous movement of the cartridge along the crease line and the control of the pressurized fluid source is possible by the hand of the user of the apparatus”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Yeh triggers 310a and 310b enable the capability to perform this function.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The term “movement means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The corresponding structure in the specification is disclosed as a piston (see the specification, reciting “a movement means, in the form of a piston 16 is provided to be moved linearly along the interior of the cartridge body to encourage the fluid resin material to flow towards a dispensing nozzle 18”).
The term “user actuable control means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The corresponding structure in the specification is disclosed as a switch (see the specification, reciting “In one embodiment, the said user actuable control means include a switch operable by the hand of a user prior to, during and/or after relative movement between the cartridge and the garment”.  See also claim 7.)
The term “mounting means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The corresponding structure in the specification is disclosed as a arms which exert a clamping force (see the specification, reciting “the mounting means has arms 24 and 26, which exert a clamping force on the cartridge body 12 so as to retain the cartridge 10 therewith”.  See also claim 13, which provides the alternative language that “the mounting means includes a body and a plurality of arms which are shaped so as to receive and retain at least part of the body of at least one cartridge therewith and guide means provided to guide the movement of the cartridge along the crease line”)
The term “guide means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The corresponding structure in the specification is disclosed as a arms which exert a clamping force (see the specification, reciting “In one embodiment, the guide means are one or more fins which are provided to be located along the crease line along which the fluid material is to be applied and which pass along the crease line in advance of the application of the fluid material.”)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 11, 12, 16, 17 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yeh (US 2013/0186912 A1).
As to claim 1, Yeh discloses an apparatus capable of being used for the application of a ribbon of fluid material along a crease line in a garment by movement of a cartridge (cartridge 5) which includes a reservoir in which the fluid material is provided along said crease line (see paragraph 0041, disclosing “While the illustrated example provides for application of an epoxy material, one skilled in the art will recognize that this serves illustrative purposes only, and that the disclosed system 10 may be utilized to apply any suitable material required by the intended application.  The present invention is therefore not limited to the dispensing/application of any particular material or material type, nor to any particular number of components making up the material dispensed and applied.”), 
the cartridge including a dispensing aperture (see paragraph 0039, disclosing “dispensing openings”) in connection with the reservoir and through which the fluid material leaves the cartridge, 
movement means (pistons 154a, 154b) to encourage the fluid material in the cartridge to move towards the dispensing aperture and be dispensed therefrom and a pressurised fluid supply is connected to the cartridge to selectively provide pressurised fluid to the movement means to move the same (see paragraph 0030, disclosing “the body portion 100 includes a pneumatic cylinder 110 which stores pressurized air (or other suitable gas) and applies the same to pneumatically drive piston portions of the actuator 150 to extend or retract accordingly, in response to actuation of either the first or second trigger 310,a, 310b.  The combination trigger handle portion 300 is adjustably coupled to the cylinder 110 for slidable angular displacement thereabout between the pistol grip and suitcase grip positions.  Such combination trigger handle portion 300 preferably includes at least first and second grip members 315a, 315b which are transversely oriented one relative to the other.”  See also paragraph 0037, disclosing “The multiple drive pistons 154a, 154b for driving the component material to dispense from the two cartridge sections are preferably actuated together.  In the embodiment shown, four pistons 154a, 154b are employed to ensure suitable stability in driving the component materials out of their cartridge sections.  This may be varied depending on the size of the system's pneumatic application structure.  The multiple pistons ensure a sufficient distribution of driving force upon the movable disc-like panels of the cartridge section which are driven to squeeze out their materials.”) and 
user actuable control means (triggers 310a and 310b) are provided to allow the selective provision of the pressurised fluid and wherein the user actuable control means are located on the cartridge or adjacent to the cartridge (the location of triggers 310a and 310b is considered adjacent to the cartridge) by mounting means so that the user actuable control means are located so as to be operable by a hand of the user of the apparatus (see paragraph 0029, disclosing “The combination trigger handle portion 300 includes at least first and second selectable triggers 310a, 310b operably coupled to the actuator 150, which responds to each of the first and second triggers 310a, 310b to actuate extrusive dispensing of the work material from the cartridge unit 5.”), which is capable of being used such that the simultaneous movement of the cartridge along the crease line and the control of the pressurized fluid source is possible by the hand of the user of the apparatus (see paragraph 0027, disclosing “The reconfigurable applicator system may be adaptively operated by users in an overhand configuration with its trigger and handle in a pistol grip position to comfortably apply the given material to higher application areas situated generally above their waist level.  Alternatively, the system may be reconfigured to be adaptively operated in an underhand configuration with its trigger and handle in a suitcase grip position to just as comfortably apply the given material to lower areas situated below waist level, without having to assume a contorted crouching or other such awkward position.  Where necessary, the system may be adaptively set to different or additional configurations with the trigger and handle accordingly adjusted in angular position.  The system may be adaptively reconfigured quite simply and conveniently in this manner, without the need for extensive disassembly and reassembly procedures in the field.”)

As to claim 7, Yeh discloses that wherein the said user actuable control means include a switch (trigger 310a, 310b) operable by the hand of a user prior to, during and/or after relative movement between the cartridge and the garment.

As to claim 8, Yeh discloses that the user actuable control means allow the switching on and/or off of the supply of the pressurised fluid to the cartridge. See paragraph 0062, disclosing “The directional valve 330 is formed with a selector switch 332 which is user activated to alternatively set the valve 330 to at least forward and reverse settings (may also include a neutral/disabled safety setting in certain alternate embodiments).  When in the forward setting, the directional valve 330 in this embodiment directs the received air flow to the rear of the cylinder 110 (such as via a conduit 334) where it pneumatically forces one or more of the pistons 154a, 154b forward (to advance further into the frame portion 200).  When in the reverse setting, the directional valve 330 in this embodiment directs the received air flow to the front of the cylinder 100 where it pneumatically forces one or more of the pistons 154a, 154b rearward (to retract back into the cylinder 110).”, and paragraph 0063, disclosing “So the user may conveniently set the selector switch 332 to reverse, and then activate either trigger 310a, 310b to cause the pneumatic flow to withdraw the piston rods 154a, 154b.  The user may then remove the empty cartridge unit 5 with very little effort.”


As to claim 11, Yeh discloses that the cartridge includes a retention formation which allows engagement between the cartridge and the mounting means during the application of the fluid material to the crease line of the garment.   See paragraph 0009, disclosing “A frame portion coupled to the body portion defines a support structure for at least one cartridge unit containing the work material.”  See also paragraph 0029, disclosing “The system 10 further includes a frame portion 200 coupled to the body portion 100 which defines a support structure 210 for receiving at least one cartridge unit 5 (FIG. 1B) containing the work material.”  See also paragraph 0032, disclosing “The frame portion 200 in the disclosed embodiment preferably defines an open cage type support structure which forms an easily accessible cartridge bay.  The cartridge bay may be formed with any suitable structural configuration, but such open cage type configuration typically provides optimal combinations of strength, rigidity, weight, simplicity, and cost.  In the disclosed embodiment, the cartridge bay is preferably configured to accommodate a multi-component cartridge unit 5 having multiple cartridge tube sections that terminate at separate proximal ends but merge together at a joint distal end.  Such multi-component cartridge units are used, for instance, to concurrently dispense a mixture of various compositions for sealant, adhesive, epoxy, caulk, and/or other such pasty materials known in the art.”  See paragraph 0059, disclosing “Turning next to FIGS. 4A-4B, an exemplary embodiment of the combination trigger handle portion 300 is shown in greater detail.  Preferably, the trigger handle portion 300 is attached to the cylinder 100 of the pneumatic applicator by one or more adjustable cylinder straps, 400a, 400b which loop intermediately about the cylinder 110.  In the illustrated embodiment, the combination trigger handle portion 300 is releasably attached this way by two of these ring-like cylinder straps 400a, 400b which couple to an upper extension 317 of the portion 300 by releasable fasteners 410a, 410b.”

As to claim 12, Yeh discloses that the user actuable control means are selectively positionable with respect to the cartridge, mounting means, garment and/or support to allow the same to be moved to a position to improve ease of operation by the user. See paragraph 0059, disclosing “As described in following paragraphs, to re-configure system 10 the fasteners 410a, 410b may be loosened so that the cylinder straps 400a, 400b may be adjusted in angular or linear position on the cylinder 110 (to re-position the trigger handle portion 300 accordingly), then re-tightened to secure at the new position.”  See also paragraph 0027, disclosing “The econfigurable applicator system may be adaptively operated by users in an overhand configuration with its trigger and handle in a pistol grip position to comfortably apply the given material to higher application areas situated generally above their waist level.  Alternatively, the system may be reconfigured to be adaptively operated in an underhand configuration with its trigger and handle in a suitcase grip position to just as comfortably apply the given material to lower areas situated below waist level, without having to assume a contorted crouching or other such awkward position.  Where necessary, the system may be adaptively set to different or additional configurations with the trigger and handle accordingly adjusted in angular position.”

As to claim 16, Yeh discloses the mounting means is capable of receiving two or more cartridges and retaining the same in a spaced apart, substantially parallel, relationship, to allow simultaneous dispensing of fluid material from said two or more cartridges.  See paragraph 0032, disclosing “In the disclosed embodiment, the cartridge bay is preferably configured to accommodate a multi-component cartridge unit 5 having multiple cartridge tube sections that terminate at separate proximal ends but merge together at a joint distal end.  Such multi-component cartridge units are used, for instance, to concurrently dispense a mixture of various compositions for sealant, adhesive, epoxy, caulk, and/or other such pasty materials known in the art.”

As to claim 17, Yeh discloses that the mounting means for the one or more cartridges includes a gripping portion (“combination trigger handle portion 300”) which allows the mounting means to be gripped by the user's hand and the one or more cartridges located on the mounting means (see paragraph 0032, disclosing “The cartridge bay may be formed with any suitable structural configuration, but such open cage type configuration typically provides optimal combinations of strength, rigidity, weight, simplicity, and cost.  In the disclosed embodiment, the cartridge bay is preferably configured to accommodate a multi-component cartridge unit 5 having multiple cartridge tube sections that terminate at separate proximal ends but merge together at a joint distal end.  Such multi-component cartridge units are used, for instance, to concurrently dispense a mixture of various compositions for sealant, adhesive, epoxy, caulk, and/or other such pasty materials known in the art.”) which is capable of operation such that it is guided along the crease line of the garment with the user able to operate the said user actuable control means whilst holding the gripping portion.

As to claim 19, Yeh discloses that the gripping portion is moveable with respect to the cartridge and/or mounting means.  See paragraph 0059, disclosing “As described in following paragraphs, to re-configure system 10 the fasteners 410a, 410b may be loosened so that the cylinder straps 400a, 400b may be adjusted in angular or linear position on the cylinder 110 (to re-position the trigger handle portion 300 accordingly), then re-tightened to secure at the new position.”  See also paragraph 0027, disclosing “The econfigurable applicator system may be adaptively operated by users in an overhand configuration with its trigger and handle in a pistol grip position to comfortably apply the given material to higher application areas situated generally above their waist level.  Alternatively, the system may be reconfigured to be adaptively operated in an underhand configuration with its trigger and handle in a suitcase grip position to just as comfortably apply the given material to lower areas situated below waist level, without having to assume a contorted crouching or other such awkward position.  Where necessary, the system may be adaptively set to different or additional configurations with the trigger and handle accordingly adjusted in angular position.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2013/0186912 A1) as applied to claims 1-4, 7, 8, 11, 12, 17 and 19 above, and further in view of Houlbrook (US 2005/0029305 A1).

As to claim 5, Yeh does not discloses that the garment is provided on a support with a groove along which the said crease line is located.
However, Houlbrook discloses that the garment is provided on a support with a groove along which the said crease line is located when using cartridge dispensers for garment creasing.  See especially Houlbrook, paragraph 0047, disclosing “the operation of the apparatus and cartridge the garment 36 is placed on the table 34 as illustrated in FIG. 2, and then the cartridge 10 is brought into position with the tongue 16 at the end of the garment adjacent the fixed end 42 of the table.  Air under pressure is connected from the source 24 to the interior of the cartridge to cause the crease setting composition to be dispensed as shown at 42 in FIG. 3 in the form of a fine narrow ribbon into the crease 38.  At the same time the operator moves the cartridge 10 as indicated by the arrow 44A in FIG. 1 along the line of the crease, and so the crease setting composition is thereby applied.  The operator may control the supply of compressed air via the valve 28 which may in fact be foot operated.  It could be hand operated or it could be operated by the positioning of the cartridge into the operative position, or by any other suitable means.”  The cross section of table 34 shown in Figure 2 shows a support with a groove along which the crease line can be located.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the garment is provided on a support with a groove along which the said crease line is located in order to efficiently locate and position the crease line.


As to claim 13, Yeh discloses that the mounting means includes a body (including attachment points and structure for combination trigger handle portion 300) and a plurality of arms (cylinder straps 400a, 400b) which are shaped so as to receive and retain at least part of the body of at least one cartridge therewith. See paragraph 0009, disclosing “A frame portion coupled to the body portion defines a support structure for at least one cartridge unit containing the work material.”  See also paragraph 0029, disclosing “The system 10 further includes a frame portion 200 coupled to the body portion 100 which defines a support structure 210 for receiving at least one cartridge unit 5 (FIG. 1B) containing the work material.”  See also paragraph 0032, disclosing “The frame portion 200 in the disclosed embodiment preferably defines an open cage type support structure which forms an easily accessible cartridge bay.  The cartridge bay may be formed with any suitable structural configuration, but such open cage type configuration typically provides optimal combinations of strength, rigidity, weight, simplicity, and cost.  In the disclosed embodiment, the cartridge bay is preferably configured to accommodate a multi-component cartridge unit 5 having multiple cartridge tube sections that terminate at separate proximal ends but merge together at a joint distal end.  Such multi-component cartridge units are used, for instance, to concurrently dispense a mixture of various compositions for sealant, adhesive, epoxy, caulk, and/or other such pasty materials known in the art.”  See paragraph 0059, disclosing “Turning next to FIGS. 4A-4B, an exemplary embodiment of the combination trigger handle portion 300 is shown in greater detail.  Preferably, the trigger handle portion 300 is attached to the cylinder 100 of the pneumatic applicator by one or more adjustable cylinder straps, 400a, 400b which loop intermediately about the cylinder 110.  In the illustrated embodiment, the combination trigger handle portion 300 is releasably attached this way by two of these ring-like cylinder straps 400a, 400b which couple to an upper extension 317 of the portion 300 by releasable fasteners 410a, 410b.”
Yeh does not disclose guide means provided to guide the movement of the cartridge along the crease line.  
However, Houlbrook discloses guide means (fin formations 110, 120) provided to guide the movement of the cartridge along the crease line when using cartridge dispensers for garment creasing.  See paragraph 0062, disclosing “Also, the fin formations 110, 112 have their lower edges on a plane 114 which lies at a slight angle Y to the axis 116 of the body 106 of the cartridge, which enables the cartridge to be used in the vertical arrangement referred to herein.  This cartridge can also be used in the conventional way.  The nozzle 120 and the tongue 122 are designed so that the nozzle tip lies slightly proud of the fin formations 110, 112, but angled for example at the same angle Y, so that the tip lies basically in the same inclined plane 114.”  Paragraph 0024 teaches that “Typically the one or more fin formations lie in the crease to which the fluent material is to be applied, and the fin formation or fin formations may be aligned with the nozzle slit when the nozzle is inserted into the tongue.  Typically when the nozzle is inserted into the tongue, it projects further from the body than the fin formations.”  Paragraph 0026 teaches that “By the various features of the invention, the achievement of ensuring exact and fixed alignment of the nozzle with the body axis can be achieved, and by making the fin formations integral with the body, further alignment security is achieved.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize guide means provided to guide the movement of the cartridge along the crease line so that the achievement of ensuring exact and fixed alignment of the nozzle with the body axis can be achieved, and by making the fin formations integral with the body, further alignment security is achieved.

Claims 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2013/0186912 A1) as applied to claims 1-4, 7, 8, 11, 12, 16, 17 and 19 above, and further in view of Hageman (US 5035199 A).

As to claim 16, Yeh discloses the mounting means is capable of receiving two or more cartridges.  See paragraph 0032, disclosing “In the disclosed embodiment, the cartridge bay is preferably configured to accommodate a multi-component cartridge unit 5 having multiple cartridge tube sections that terminate at separate proximal ends but merge together at a joint distal end.  Such multi-component cartridge units are used, for instance, to concurrently dispense a mixture of various compositions for sealant, adhesive, epoxy, caulk, and/or other such pasty materials known in the art.”
However, it can be argued that Yeh is not capable of operation such that retaining the same (cartridges) in a spaced apart, substantially parallel, relationship, to allow simultaneous dispensing of fluid material from said two or more cartridges.  
However, Hageman makes obvious that for garment creasing operations, arranging and hold the cartridges such that retaining the same (cartridges) in a spaced apart, substantially parallel, relationship, to allow simultaneous dispensing of fluid material from said two or more cartridges.  Hageman discloses for making a plurality of creases, it is known to retain the cartridges in a spaced apart, substantially parallel, relationship, to allow simultaneous dispensing of fluid material from said two or more cartridges.  See Figure 2, and See column 2, lines 51-58, disclosing “The fabric being treated (not shown), for example a shirt panel bearing three creases, is held in place by fabric gripping means 24 which comprises a porous surface connected to a source of vacuum 26.  Beneath the nozzle 16 of each respective head 12 the gripping means 24 is provided with a groove or channel 28 to receive the apex of each crease of the pre-creased fabric.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize retaining the same (cartridges) in a spaced apart, substantially parallel, relationship, to allow simultaneous dispensing of fluid material from said two or more cartridges in order to enable the production of plural creases.

As to claim 22, Yeh does not disclose that a plurality of cartridges are provided to dispense fluid material therefrom along respective crease lines simultaneously and the said user actuable control means allows control of the pressurised gas source to both of the cartridges.
However, Hageman makes obvious that for garment creasing operations, a plurality of cartridges are provided to dispense fluid material therefrom along respective crease lines simultaneously and the said user actuable control means allows control of the pressurised gas source to both of the cartridges.  Hageman discloses for making a plurality of creases, it is known to retain the cartridges in a spaced apart, substantially parallel, relationship, to allow simultaneous dispensing of fluid material from said two or more cartridges.  See Figure 2, and See column 2, lines 51-58, disclosing “The fabric being treated (not shown), for example a shirt panel bearing three creases, is held in place by fabric gripping means 24 which comprises a porous surface connected to a source of vacuum 26.  Beneath the nozzle 16 of each respective head 12 the gripping means 24 is provided with a groove or channel 28 to receive the apex of each crease of the pre-creased fabric.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to that a plurality of cartridges are provided to dispense fluid material therefrom along respective crease lines simultaneously and the said user actuable control means allows control of the pressurised gas source to both of the cartridges in order to enable the production of plural creases.


Claims 20 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2013/0186912 A1) as applied to claims 1-4, 7, 8, 11, 12, 16, 17 and 19 above, and further in view of Spence (US 4721234 A).

As to claim 20, Yeh does not disclose that the gripping portion is pivotally moveable around an axis which is substantially perpendicular to the axis along which the cartridge is moved to apply the fluid material along the crease line.
However, Spence discloses that the gripping portion is pivotally moveable around an axis which is substantially perpendicular to the axis along which the cartridge is moved to apply the fluid material along the crease line.  See the abstract, disclosing “Guide means 20, in the form of a pivotted crease sensing blade, are provided for locating the nozzle 22 within the crease to be treated.”  See also column 1, line 50, teaching “Preferably the guide means is a pivoted crease sensing blade which is attached to the applicator and this blade has very low resistance to movement.  It is therefore able to move easily and thus locate and follow the crease line.  The crease sensing blade may be directly coupled to the nozzle or, preferably, may be connected thereto through a servo motor.  Preferably a weight shield is also provided which takes most of the weight of the garment allowing the blade and the nozzle to move freely.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the gripping portion is pivotally moveable around an axis which is substantially perpendicular to the axis along which the cartridge is moved to apply the fluid material along the crease line in order to be able to move easily and thus locate and follow the crease line as taught by Spence.

As to claim 37, Yeh does not discloses that the cartridge is movable within a limited range of movement in a lateral direction to the longitudinal axis of the cartridge so as to allow any variation in the crease line and/or groove in the support surface to be taken into account as the cartridge is moved along the same and thereby enhance the ability of the resin which is applied to be applied to the base of the crease.
However, Spence discloses that the cartridge is movable within a limited range of movement in a lateral direction to the longitudinal axis of the cartridge so as to allow any variation in the crease line and/or groove in the support surface to be taken into account as the cartridge is moved along the same and thereby enhance the ability of the resin which is applied to be applied to the base of the crease.  See the abstract, disclosing “Guide means 20, in the form of a pivotted crease sensing blade, are provided for locating the nozzle 22 within the crease to be treated.”  See also column 1, line 50, teaching “Preferably the guide means is a pivoted crease sensing blade which is attached to the applicator and this blade has very low resistance to movement.  It is therefore able to move easily and thus locate and follow the crease line.  The crease sensing blade may be directly coupled to the nozzle or, preferably, may be connected thereto through a servo motor.  Preferably a weight shield is also provided which takes most of the weight of the garment allowing the blade and the nozzle to move freely.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the cartridge is movable within a limited range of movement in a lateral direction to the longitudinal axis of the cartridge so as to allow any variation in the crease line and/or groove in the support surface to be taken into account as the cartridge is moved along the same and thereby enhance the ability of the resin which is applied to be applied to the base of the crease in order to be able to move easily and thus locate and follow the crease line as taught by Spence.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2013/0186912 A1) as applied to claims 1-4, 7, 8, 11, 12, 16, 17 and 19 above.
As to claim 21, Yeh does not disclose that movement of the gripping portion with respect to the mounting means causes operation of the user actuable control means.  Yeh has the operation of the gripping portion separate from the user actuatable control means.
However, making parts integral is obvious.  MPEP 2144.04.  In this case, combining movement of the gripping portion with respect to the mounting means causes operation of the user actuable control means is an integration of the two functions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that movement of the gripping portion with respect to the mounting means causes operation of the user actuable control means as an obvious integration of separate functions.


Claims 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2013/0186912 A1) and Houlbrook (US 2005/0029305 A1).

As to claim 42, Yeh discloses an apparatus capable of being used for the application of a ribbon of fluid material along a crease line in a garment (see paragraph 0041, disclosing “While the illustrated example provides for application of an epoxy material, one skilled in the art will recognize that this serves illustrative purposes only, and that the disclosed system 10 may be utilized to apply any suitable material required by the intended application.  The present invention is therefore not limited to the dispensing/application of any particular material or material type, nor to any particular number of components making up the material dispensed and applied.”) by movement of a cartridge (see cartridge 5), said apparatus comprising: 
a reservoir (the interior of the cartridge; see paragraph 0032) in which the fluid material (interior of cartridge, see also paragraph 0041 cited above) is provided, 
a dispensing aperture (see paragraph 0039, disclosing “dispensing openings”) in connection with the reservoir and through which the fluid material leaves the cartridge, 
movement means (pistons 154a, 154b) to encourage the fluid material in the cartridge to move towards the dispensing aperture and be dispensed therefrom; 
a pressurised fluid supply connected to the cartridge to selectively provide pressurised fluid to the movement means (see paragraph 0030, disclosing “the body portion 100 includes a pneumatic cylinder 110 which stores pressurized air (or other suitable gas) and applies the same to pneumatically drive piston portions of the actuator 150 to extend or retract accordingly, in response to actuation of either the first or second trigger 310,a, 310b.  The combination trigger handle portion 300 is adjustably coupled to the cylinder 110 for slidable angular displacement thereabout between the pistol grip and suitcase grip positions.  Such combination trigger handle portion 300 preferably includes at least first and second grip members 315a, 315b which are transversely oriented one relative to the other.”  See also paragraph 0037, disclosing “The multiple drive pistons 154a, 154b for driving the component material to dispense from the two cartridge sections are preferably actuated together.  In the embodiment shown, four pistons 154a, 154b are employed to ensure suitable stability in driving the component materials out of their cartridge sections.  This may be varied depending on the size of the system's pneumatic application structure.  The multiple pistons ensure a sufficient distribution of driving force upon the movable disc-like panels of the cartridge section which are driven to squeeze out their materials.”); 
user actuable control means (triggers 310a and 310b) configured to be located on or adjacent to the cartridge (the location of triggers 310a and 310b is considered adjacent to the cartridge) by communication with the mounting means or located on a support, the user actuable control means being hand operable (see paragraph 0029, disclosing “The combination trigger handle portion 300 includes at least first and second selectable triggers 310a, 310b operably coupled to the actuator 150, which responds to each of the first and second triggers 310a, 310b to actuate extrusive dispensing of the work material from the cartridge unit 5.”) and which is configured such that it is capable of being used to selectively operate the pressurised fluid while simultaneously moving the cartridge across the garment with the same hand that operates the user actuable control means apparatus (see paragraph 0027, disclosing “The reconfigurable applicator system may be adaptively operated by users in an overhand configuration with its trigger and handle in a pistol grip position to comfortably apply the given material to higher application areas situated generally above their waist level.  Alternatively, the system may be reconfigured to be adaptively operated in an underhand configuration with its trigger and handle in a suitcase grip position to just as comfortably apply the given material to lower areas situated below waist level, without having to assume a contorted crouching or other such awkward position.  Where necessary, the system may be adaptively set to different or additional configurations with the trigger and handle accordingly adjusted in angular position.  The system may be adaptively reconfigured quite simply and conveniently in this manner, without the need for extensive disassembly and reassembly procedures in the field.”); and 
mounting means housing the user actuable control means (triggers 310a and 310b), the mounting means including: 
location means in communication with the at least one guide member of the cartridge to retain the cartridge and mounting means in a predetermined linear relationship (including structures such as support structure 210, notched opening 219, front end plate 214, stabilization member 220, see paragraph 0049-53); and 
engagement means which exert a clamping force on the cartridge (See paragraph 0009, disclosing “A frame portion coupled to the body portion defines a support structure for at least one cartridge unit containing the work material.”  See also paragraph 0029, disclosing “The system 10 further includes a frame portion 200 coupled to the body portion 100 which defines a support structure 210 for receiving at least one cartridge unit 5 (FIG. 1B) containing the work material.”  See also paragraph 0032, disclosing “The frame portion 200 in the disclosed embodiment preferably defines an open cage type support structure which forms an easily accessible cartridge bay.  The cartridge bay may be formed with any suitable structural configuration, but such open cage type configuration typically provides optimal combinations of strength, rigidity, weight, simplicity, and cost.  In the disclosed embodiment, the cartridge bay is preferably configured to accommodate a multi-component cartridge unit 5 having multiple cartridge tube sections that terminate at separate proximal ends but merge together at a joint distal end.  Such multi-component cartridge units are used, for instance, to concurrently dispense a mixture of various compositions for sealant, adhesive, epoxy, caulk, and/or other such pasty materials known in the art.”  See paragraph 0059, disclosing “Turning next to FIGS. 4A-4B, an exemplary embodiment of the combination trigger handle portion 300 is shown in greater detail.  Preferably, the trigger handle portion 300 is attached to the cylinder 100 of the pneumatic applicator by one or more adjustable cylinder straps, 400a, 400b which loop intermediately about the cylinder 110.  In the illustrated embodiment, the combination trigger handle portion 300 is releasably attached this way by two of these ring-like cylinder straps 400a, 400b which couple to an upper extension 317 of the portion 300 by releasable fasteners 410a, 410b.”).

Yeh does not disclose the cartridge having at least one guide member to guide the cartridge along the crease line of the garment.
However, Houlbrook discloses the cartridge having at least one guide member (fin formations 110, 120) to guide the cartridge along the crease line of the garment.  See paragraph 0062, disclosing “Also, the fin formations 110, 112 have their lower edges on a plane 114 which lies at a slight angle Y to the axis 116 of the body 106 of the cartridge, which enables the cartridge to be used in the vertical arrangement referred to herein.  This cartridge can also be used in the conventional way.  The nozzle 120 and the tongue 122 are designed so that the nozzle tip lies slightly proud of the fin formations 110, 112, but angled for example at the same angle Y, so that the tip lies basically in the same inclined plane 114.”  Paragraph 0024 teaches that “Typically the one or more fin formations lie in the crease to which the fluent material is to be applied, and the fin formation or fin formations may be aligned with the nozzle slit when the nozzle is inserted into the tongue.  Typically when the nozzle is inserted into the tongue, it projects further from the body than the fin formations.”  Paragraph 0026 teaches that “By the various features of the invention, the achievement of ensuring exact and fixed alignment of the nozzle with the body axis can be achieved, and by making the fin formations integral with the body, further alignment security is achieved.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the cartridge having at least one guide member to guide the cartridge along the crease line of the garment.so that the achievement of ensuring exact and fixed alignment of the nozzle with the body axis can be achieved, and by making the fin formations integral with the body, further alignment security is achieved.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claims 1, 5, 7, 8, 11-13,16-17,19-22, 37 and 42  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11140937 B2 in view of Yeh, Houlbrook, Hageman and Spence as applied to the various claims in the section 103 rejections above. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claim scopes substantially overlap and the terminology appear to be obvious variants of each other.
Claim 1 of the 937 patent recites:
1.  Apparatus for application of a fluid material along first and second, substantially parallel, crease lines of one or more garments, said apparatus including first and second cartridges in each of which a quantity of said fluid material is held so as to be dispensed therefrom through an aperture provided in said first cartridge and an aperture in said second cartridge and at least during dispensing of the fluid material the cartridges are located on mounting means which includes a body and a first receiving location for the first cartridge and a second receiving location for the second cartridge and said cartridges are spaced apart with their longitudinal axes substantially parallel, so as to dispense the fluid material from the first and second cartridges as ribbons of the fluid material along the respective first and second crease lines, said first and second cartridges and/or mounting means including guides to be moved along and in contact with the first and second crease lines during the application of the fluid material so as to guide the movement of the mounting means and first and second cartridges and wherein the mounting means includes a handle portion to be gripped by a user to move the mounting means and both of said first and second cartridges as a single unit with respect to said one or more garments so as to simultaneously dispense said fluid material from said apertures of the first and second cartridges along said respective first and second crease lines.
Claim 18 recites:
18.  Apparatus according to claim 1 wherein there is provided a switch on the mounting means to allow a user control of a pressured fluid source to said cartridges. 

This limitation substantially overlaps in claim scope.  Quantity of fluid, for example, as used in the ‘937 patent overlaps with the term reservoir as used in claim 1 and 24. Mounting means and so as to guide the movement of the mounting means as used in the ‘937 patent reads on the term movement means as used in the instant application. Switching means in dependent claim 18 substantially overlaps with user actuable control means, which is defined in the instant application as a switch.  Both sets of claims make reference to a pressurized fluid.

Yeh, Houlbrook, Hageman and Spence all disclose various features claimed are known in the prior art and obvious to utilize in cartridge based dispensing operations.  The citations as applied above in claims 1, 5, 7, 8, 11-13,16-17,19-22, 37 and 42  are incorporated by reference.

Claims 1, 5, 7, 8, 11-13,16-17,19-22, 37 and 42  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 176/737096 as applied to claims 1 and 24 above, and in view of Yeh, Houlbrook, Hageman and Spence as applied to the various claims in the section 103 rejections above. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claim scopes substantially overlap and the terminology appear to be obvious variants of each other.
Claim 1 of the ‘096 application recites:
1. Apparatus for applying a line of resin material along a crease line of a garment, said apparatus comprising: one or more cartridges having a cavity in which a resin material is provided and which resin is to be dispensed therefrom via a nozzle onto respective crease lines of a garment, said one or more cartridges held in position with respect to the respective crease lines via a mounting means which includes a gripping portion to be gripped by an operator to allow movement of the one or more cartridges along respective crease lines as the resin is dispensed therefrom and dispensation of the resin is achieved by selectively introducing a pressurised fluid into the cavity of the one or more cartridges and wherein supply of the pressurised fluid is controlled by the operator selectively operating a switching means located at the gripping portion of the mounting means.  

This limitation substantially overlaps in claim scope.  Cavity, for example, as used in the ‘096 application overlaps with the term reservoir as used in claim 1 and 24. Mounting means and gripping portion to allow movement as used in the ‘096 application reads on the term movement means as used in the instant application. Switching means in the ‘096 application substantially overlaps with user actuable control means, which is defined in the instant application as a switch.  Both sets of claims make reference to a pressurized fluid.


Yeh, Houlbrook, Hageman and Spence all disclose various features claimed are known in the prior art and obvious to utilize in cartridge based dispensing operations.  The citations as applied above in claims 1, 5, 7, 8, 11-13,16-17,19-22, 37 and 42  are incorporated by reference.
This is a provisional nonstatutory double patenting rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230. (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK